 

 

Exhibit 10.6

 

Certain confidential information contained in this document, marked by brackets,
has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

KrolLDiscovery

2018 Legal Technology Sales Commission Plan

 

 

1)

Plan Purpose

This document outlines the terms and conditions of the Sales Commission Plan
commencing from January 1, 2018 thru December 31, 2018 (the “2018 Plan”) for
KrolLDiscovery (the “Company”).The Plan is designed to compensate, reward and
provide incentive to each sales employee (“Employee”) to achieve superior sales
performance, while at the same time to encourage the highest level of client
satisfaction in an ethical and responsible manner.

 

 

2)

Legacy Plans

KrolLDiscovery’s April 1 to December 31st 2017 commission plan covering matters
with first invoice dates (FID) after April 1, 2017, but before April 1, 2018
will continue in place throughout 2018.  Matters with a FID prior to April 1,
2017 will continue to be paid under the respective original plan of the sales
representative’s legacy organization throughout 2018.  After December 31, 2018,
all invoiced revenue covered by these legacy plans will convert to the 2019
plan.  Commissions earned under both of these legacy plans will be combined with
commissions earned under the new plan in determining the commission payments
(commissions will be paid to the extent they exceed Monthly Draw).  For legacy
Kroll sales representatives the draw will only apply to matters with FID’s after
April 1, 2017.

 

 

3)

Description of New Legal Technology Sales Commission Plan (April 1,
2018-December 31, 2018)

 

General Plan Description

For any new matters with FID’s of April 1, 2018 or thereafter, monthly
commissions will continue to be paid based upon   invoiced revenue multiplied by
the appropriate commission rates below only to the extent total commissions
exceed an employee’s “Monthly Draw”; however previously paid commissions will
now be subject to any applicable claw back adjustments as defined below.   An
Employee’s “Monthly Draw” equals his or her annual base salary divided by twelve
(12) months.  Invoiced revenue is calculated after taking into consideration any
sales credits issued against the invoice, estimated sales reserves, or any tax
considerations.  

 

Claw Back Adjustments   If customer payment is not received within [*] days from
the invoice date, any commission previously paid will be subject to a claw back
by the company and deducted from the current months commission payment.   Clawed
back commissions will subsequently be re-evaluated during the regular commission
calculations to determine if customer payment has been received in full prior to
the end of the month for which commission is being calculated; the commission
will be returned to the sales representative once this occurs.  Partial payments
will not qualify for return of a portion of the claw back.  For the sake of
clarity, any invoices or portion of invoices written off to bad debt are
considered permanent claw-backs.  

 

Customer Contracts

Customer contracts are required for all commissionable revenue with the
exception of transactional paper services. Commissions will not be earned or
paid unless an executed customer contract is available by the end of the billed
month.

 

 

--------------------------------------------------------------------------------

 

 

Commission Rates

Commission rates below are based on list price and vary depending on [*] and
timing of the first invoice date for a matter or subscription:

 

[*] = Invoice [*]

[*] = Invoice [*]

[*] = Invoice [*]

 

[*]

[*]

[*]

[*]

[*]

[*] (1)

[*]%

[*]%

[*]%

[*]

[*]%

[*]%

[*]%

[*] (2)

[*]%

[*]%

[*]%

 

Notes:

 

(1)

[*]– [*]% rate if pricing doesn’t exceed minimum pricing thresholds for
established services.

 

(2)

Including and not limited to [*], travel expenses, supplies, etc.

 

 

Accelerator upon quota achievement

The 2018 Plan will incentivize individual sales executives with a [*]%
accelerator.  The [*]% accelerator will be earned on every dollar over the
individual’s 2017 total sales number as long as the 2018 quotas are met and your
mix of Document Review ([*]) to other sales has not increased greater than [*]%
year on year.  In the event the mix shifts toward [*] by more than [*]%, any
excess [*] will not apply toward quota attainment.  Individual 2018 quotas are
determined based on a growth factor applied to 2017 individual sales results.  
The final 2018 quotas will be communicated to the sales team no later than March
31, 2018.  Draft quotas will be issued in January 2018.   The [*]% accelerator
will start to be paid in the next commission payment cycle following the month
the sales executive exceeds their quota.  Once triggered, it will continue to be
paid out on all subsequent 2018 invoiced revenue.   Note also, the [*]%
accelerator will only apply to the commissionable revenue subset of any invoiced
revenue in excess of the sales executive’s quota.

 

Name

2017 annual

sales

Growth

Factor

2018 Quota

[*]% accelerator

If Quota Met

Joe Sales

[*]

[*]%

[*]

[*]

 

Team Incentive

Each sales executive is a member of a geographically defined team. Each team
will be assigned a 2018 team quota.  For every dollar over the 2018 team quota
the team will receive an additional [*]% as long as the team mix of [*] to other
sales has not increased greater than [*]% year on year.  In the event the mix
shifts toward [*] by more than [*]%, any excess [*] will not apply toward team
quota attainment.  The [*]% team incentive will be allocated to each sales
executive based on his or her individual contribution to the achievement of the
team quota.  The final 2018 team quotas will be communicated to the sales team
no later than March 31, 2018.  Draft team quotas will be issued in January
2018.   The [*]% adder will start to be paid in the next commission payment
cycle following the month the sales executive exceeds their team quota.  Once
triggered, it will continue to be paid out on all subsequent 2018 invoiced
revenue.   Note also, the [*]% adder will only apply to the commissionable
revenue subset of any invoiced revenue in excess of team quota.

 

--------------------------------------------------------------------------------

 

 

 

In the example below the J&J team exceeds their team quota by $[*].

 

Name

2017 annual

sales

Growth

Factor

2018 Quota

2018 annual

sales

Allocation

[*]% Team

Incentive

Joe Sales

[*]

[*]%

[*]

[*]

[*]%

[*]

Jill Sales

[*]

[*]%

[*]

[*]

[*]%

[*]

 

[*]

[*]%

[*]

[*]

[*]%

[*]

 

Team Leader bonus

Each team will have a team leader. If the team quotas are achieved, the team
leader will achieve a bonus.  The team leader bonus is equivalent to $[*] for
team sales over $[*], $[*] for team sales over $[*], $[*] for team sales over
$[*], $[*] for team sales over $[*] and $[*] for team sales over $[*].  Team
leaders will only get the team leader bonus if the team sales quotas are
achieved.  In addition, the team leader will qualify for the [*]% accelerator
above on any revenue in excess of their 2017 total actual regardless whether
quota is achieved, but still subject to the percentage of [*] revenue
constraint.

 

Senior Vice President Incentive

Each Senior Vice President (US (2), EMEA, APAC) will earn an additional [*] %
for every dollar over 2017 sales if their regional quotas are achieved.  
Attainment of this goal is subject to the mix of [*] to other sales not
increasing greater than [*]% year on year.  In the event the mix shifts toward
[*] by more than [*]%, any excess [*] will not apply toward regional quota
attainment.   The [*] % adder will only apply to the commissionable revenue
subset of any invoiced revenue in excess of regional quota.

 

Exception Approval Process

Any exceptions must be documented and approved in Salesforce at the time of the
sale. Commission rates are subject to modification in whole or for a specific
project/subscription at the discretion of the Company at any time. The Company
may consider, without limitation, the following factors in determining
commission rates: (i) changes in Company policy; (ii) pricing services at
discounted rates; (iii) the size and scope of the client matter; (iv) deals
deemed as “windfalls” and, (v) actual or anticipated profit margins for a
specific client matter, customer, type of service or the Company generally.

 

Commission Allocation

The Company may allocate credit for revenue, and so divide commissions, between
more than one employee as it deems appropriate and to the extent they are
actively involved in the sales process and materially contributed to the sale.
Any allocation must be documented and approved in Salesforce at the time of the
sale. Sales representative will only receive commissions on future projects or
subscriptions from accounts which have been reassigned from house account status
or prior sales representative. No commissions will be earned or paid to the new
sales representative on existing projects, subscriptions, or new projects
related to an existing client matter.

 

Global Sales Commission Allocation

Sales representatives will have assigned regional territories for global
crediting purposes. The current regions are the Americas, EMEA and APAC. Any
time a sales representative pursues an opportunity outside their home territory,
they must engage sales management and determine the sales approach and related
crediting for commissions. Global crediting guidelines to address the various
sales crediting scenarios will be provided as a separate document. Management
reserves the right to modify sales crediting based on influence and effort.  

 

[*]

[*] will be compensated based on selling strategy:

 

1)

Signed MSA agreement for a legitimate opportunity within an [*] or [*] will be
compensated with a $[*] bonus.

 

And

 

2)

Large data recovery invoices greater than $[*] will be compensated at [*] % of
the invoiced revenue. Data recovery commissions are subject to the Monthly Draw.

 

 

--------------------------------------------------------------------------------

 

 

 

Designated Accounts

Some large accounts may be compensated as a separate plan and based on a
modified methodology.

 

Payment Timing

Monthly commissions shall be paid on the bi-weekly payroll scheduled during the
2nd half of each month. Commissions are paid two months in arrears. By way of
example, commissions for revenue collected in the month of May are paid during
the 2nd half of July. Any subsequent changes to the allocation of commission
between sales representative must be defined by the by the end of the Month in
order to be reflected in the commissions for the month The Accelerator, Team
Incentive, Team Leader Bonus, Senior Vice President Incentive, Sales Operations
Bonus and White Glove Bonus will be paid upon final determination of 2018 sales
(payment will be subsequent to December 31, 2018 and no later than March 31,
2019).

 

Compensation in the form of both cash and non-cash incentives is included as
income and FICA taxable wages. As a result, all incentives will be recorded and
reported according to applicable state and federal tax regulations. All payments
are subject to all applicable withholdings, including without limitations,
401(k) contributions, state, federal and FICA withholdings.

Participants authorize the Company to recover/claw back any outstanding
overpayment from future incentive payments, unless prohibited by law. No loans
or advances can be made under the Plan.

 

Problem Resolution

The employee must report any errors or discrepancies to their manager in writing
within 60 days from receipt of the applicable commission statement. Any claim
for additional commissions, that is not submitted in writing within this time
will not be considered and will be treated as conclusively resolved, unless
otherwise determined by management. Corrections will be paid in the payroll for
the next pay period after the correction is approved. It is understood that
there will be situations requiring management to exercise discretion and
judgment to address conflicts. Where intervention is determined necessary,
management’s decisions in resolving such conflicts shall be final, binding and
conclusive on all concerned.

 

General Conditions

In the event an employee is terminated, either voluntarily or involuntarily, the
employee must be actively employed by the Company through the end of the month
to qualify for the monthly sales commissions. In addition, if the employee has
ongoing substantial job duties to the customer after the sale closing, the
employee must be actively working and performing such services in order to earn
any sales commission.

 

Plan Administration

This Plan constitutes highly confidential and proprietary information of the
Company. Disclosure of the contents of this Plan to any third party without the
Company’s prior written consent is expressly prohibited.

 

All Employees are expected to fully abide by the Company’s practices regarding
proper conduct in business dealings. Such practices include, but are not limited
to, not creating or participating in situations where the Employee has a
conflict of interest, not engaging in antitrust activities or reciprocal
business dealings, and not providing or accepting third party gratuities.
Violation of these policies may be cause for immediate termination.

 

This Plan is not intended and shall not be construed to create or imply a
guarantee of employment for any specific period of time. Nothing in this Plan
shall modify, limit or restrict the standard terms and conditions governing the
employment relationship between the Company and the Employee.

 

Plan Participants in the Plan will be asked to sign an individual Plan document
acknowledging acceptance of the Plan. It is a condition of eligibility to earn
commission under the Plan that the Plan Participant timely sign and return the
Plan Participant’s Plan document.

 

--------------------------------------------------------------------------------

 

 

 

The Company will have the right to administer, interpret and construe the terms
of this Plan, and resolve all issues and disputes related to this Plan, all in
its sole and absolute discretion. In the event of any inconsistency or conflict
between the provisions of any separate communications (other than an amendment
or revision of this Plan) and the terms of the Plan documents, the terms
outlined in the Plan documents shall prevail. This Plan and/or its application
to a given employee may be modified or terminated at any time in the Company’s
discretion, with or without advance notice. Plan Participants shall not have the
right to assign, pledge, or otherwise transfer any payments to which they may be
eligible under the Plan.

 

The Company reserves the right to deduct any monies owed to the Company by a
Plan Participant from any payment under this Plan, unless otherwise required by
federal, state, or local laws. If any term or condition of this Plan is found
not to conform with a given state or federal law, that term or condition will
not be enforced in the jurisdiction in which it does not conform, but this will
not negate other terms and conditions of the Plan.

 

Eligibility and participation in this Plan in no way creates or implies any
guarantee of or contract of employment, nor does it guarantee continued or
future employment with the Company, as the Company employs individuals “at
will,” subject to applicable law. If any provision of this Plan is held to be
unenforceable for any reason, it shall be adjusted, if possible, rather than
voided in order to preserve the original intent of this Plan. In any event, all
other provisions of this Plan will be deemed valid and enforceable. Any such
determination will be final, conclusive and binding, unless otherwise
specifically determined in writing by the Company, in its discretion.

 

Employee Krystina Jones

 

 

 

 

 

/s/ Krystina Jones

 

 

Signature

 

Date: 2/15/2018

 

 

 

Company Authorized Representative:

 

 

 

 

 

/s/ Len Deutchman

 

 

Signature

 

Date: 4/3/2018

 

 

 

 

 